      In the United States C bud ofFederalC laim s

 Nicholas J.Lisk Jr.

                                 P1- * (s),                      CmseNo.-?'.lqth
                                                                               ufo                             .

V.
               .?
                L
                                                                   Jvdge l.)f rï'  slt--
                                                                                    -  t.
                                                                                        -

                                                                                            t!
TR E                D STA TES,                                                      .?a ;            cLEars oFncE tls ojsz cou
           '
           i'h!)-',
            J;                                                                      (
                                                                                    .:
                                                                                     .. .            , .                      ay
                                 D efo du t.
                                                                                                               ATaoFl
                                                                                                                    Axyxkva
                                                                                                                     Luo
                                                                                                             J0L 25 2 jg
                                                                                                      N
                                                                                                          JULIA c.D        t.
                                                  C O O LM LN T                                      sv;                   Eax
                                                                                                                             '. .
                                                                                                             DEP       !:E >14  ..


Yourcomplaltmustbeclearlyhandwritten ortypewzjtten,andyoumustsi> anddeclareund
penaltyofperjurythatthefadsarecorred.Ifyouneedadditionalspace,youmayuseanotherblank
Page.
Ifyou intend toproceed withoutG eprepaym entofGling fees(injbrmaPJJgH X P)),pursuantto
28U.S.C.j1915,youmus'tfilealongwit. hyourcomplaintanapplicaiontoproceedIF' P.
1. JUW SD ICH ON . Statetllegrotm dsforsling thigcasein theU nited StatesCourtofFederal
  '

      Claims.TheUnitedStxtesCourtofFedc'ralClaimshaslimitedjnriqdicuon(scce.g.,28P.S.C.
      jj1491-1509).
The follow ing claim antisfiling thisform alcom plaintw ithin the
allotted tim e as indicated in a response from the VA Olice ofGeneral
Counsel(Regarding 28 USC 1 2401(b))six m onthsfrom the date as
posted from theirresponse (January28,2019).The follow ing
com plaintasfollow s'
                    .Failure to provide Hazardous Duty Payto
                         '
                                      .                                     .               @



0730 (Departm entofVeteransAffairsrW aqhington DC.
                    @.                    *
                                                 .20470,page
                                                         @          +                            *                 .

                                                                                '
                             *                @      .                  .
                                                             t




      Case 7:19-cv-00528-MFU Document 1 Filed 07/26/19 Page 1 of 3 Pageid#: 1
2. PAXTIES
Plainc Nicholas J.Lisk Jr;                  .
                                                residesat4920 Pomeroy Rd NW
                                                                                 (StreetAddress)
Roanoke,VA.24017                        .
                                                                   540.598.2631
                                                               ;
           (City,State,ZIPCode)                                           (TelephoneNumber)

Ifm oret11= oneplaintiF,provideG esnm e inform ation for each plnine below .

N/A .
            ik
             b                                                               %
        ..      .                                                         , ..
         ië'
           ?.*.
            .
         .g..
                                                                          ï )! y,


                                                       <
XELATED CASES. Isthiscase directly related to an
                         '
                                                               ending orpreviously flled cmsesin the
                                .
UnitedStatesCourtofFederalC'lnlms?              <w Yeszgh:No
                                                .
                                                                                     .
Ifyes,pleaselistthecasets)bdow,includingcasenumberls):
N/A.                                                       '

3. STATEM ENT OF rrlo:CLATMLStateasbrieflyaspossiblethefactsofyourcase.Describe
   how theUnited Statesksinvolved.Y ou m uststate exactly whattheUnited So tesdid,orfailed
   to do?thathascaused you to initiate t1)1 legalaœ on.Beasspecifcaspossibleand use
   addihonalpaperasnecessary.
UnpaidEarnedW agesforHazardousDutyPay(From 2008to
2017).Stad ofemploym entin 2003 until2018.In 2011 the issue
w as broughtto VA M anagem ent's attention.No action taken.
Broughtto VA M anagem ent's attention again in 2016.(Again no
                                    -


action was taken.2017 VA M anagem entadm itted to violating VA
Policy by notproviding cages to Police Personnel(employee)
through exem ption tp policy by Dept.dfVeterans Alairs Director
ofPolice Services.Both vehicles in 2018 were in com pliance.
See attached suppoding docum ents-




    Case 7:19-cv-00528-MFU Document 1 Filed 07/26/19 Page 2 of 3 Pageid#: 2
4. RELV K Brieflystateexadlywhatyouwantthecouy todoforyou.
M onetaryCom pensatiùn forHazardousPay under5 CFR 550.902 and                    -



Liquidated dam agesunder29 U.S.C.ï216(b).See Attached 57 pgsand
1DiscforCom pensation Request.$20.000.00 (x2)29 U.S:C.ï216 (b).

Ideclareunderpo altyofperjurythattheforegoingistrueandcorred.
signedt1- 26        (Iay orJuly                 2019
            (day)                 (month)         (year)

                                                                                 /
                                                           Sir a eofPlaintc s)


                                            & wn.u )-' =@ot7




  Case 7:19-cv-00528-MFU Document 1 Filed 07/26/19 Page 3 of 3 Pageid#: 3
